



COURT OF APPEAL FOR ONTARIO

CITATION: Cuervo-Lorens v. Carpenter, 2017
    ONCA 109

DATE: 20170209

DOCKET: C62552

Simmons, Lauwers and Hourigan JJ.A.

BETWEEN

Ralph Cuervo-Lorens and Carla Zabek

Plaintiffs (Appellants)

and

Lynda L.
    Carpenter, Burloak Real Estate Services Inc., and
    Michael OSullivan

Defendants (Respondents)

Ralph Cuervo-Lorens, in person

Daniel McConville, for the respondent Lynda L. Carpenter

Amanda Gibson, for the respondents Burloak Real Estate
    Services and Michael OSullivan

Heard and released orally: February 6, 2017

On appeal from the judgment of Justice Dale Parayeski of
    the Superior Court of Justice, dated July 20, 2016.

ENDORSEMENT

[1]

The appellants do not dispute that they wrongfully repudiated an
    agreement of purchase and sale to purchase the respondents home in Burlington
    for $1,120,000.  They appeal from a summary judgment ordering them to pay the
    difference in purchase price and related expenses following the vendors
    subsequent resale of the property.

[2]

The motion judge concluded that the respondent acted reasonably in
    mitigating her damages.  The property was relisted shortly after the
    repudiation through the same agent that handled the sale to the appellants. 
    The property was resold approximately two months after it was relisted.

[3]

The appellants did not file opinion evidence on the summary judgment
    motion indicating the steps taken on the resale were unreasonable or concerning
    the $50,000 price differential.  In the absence of such evidence, we see no
    basis on which to interfere with the motion judges decision to dismiss the
    action as against the vendor.

[4]

As for the dismissal of the action against the broker and the agent, the
    appellants have acknowledged in this court that the only reason for adding them
    as parties to the action was to obtain disclosure of their file and the
    relevant MLS and market data.  In light of this acknowledgement, we see no
    basis on which to interfere with the motion judges decision to dismiss the
    entire action.

[5]

The appeal is dismissed.  The respondent vendor is entitled to his costs
    on a partial indemnity scale fixed in the amount of $8,500 inclusive of
    disbursements and applicable taxes.  The respondent agent and broker are
    entitled to their costs in the global sum of $1,000 on a partial indemnity
    scale inclusive of disbursements and applicable taxes.

Janet Simmons J.A.

P. Lauwers J.A.

C.W. Hourigan J.A.


